731 N.W.2d 777 (2007)
Glenn WILLIAMS, Plaintiff-Appellee,
v.
CHELSEA COMMUNITY HOSPITAL, and William R. Lee, M.D., Defendants-Appellants, and
Emergency Physicians Medical Group, and Patrick Munson, M.D., Defendants.
Docket No. 133146. COA No. 261946.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.